Citation Nr: 0302854	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  00-02 694	)	DATE
	)
	)          

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether the appellant may be recognized as the veteran's 
surviving spouse for VA death benefit purposes.

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to service connection for squamous cell 
carcinoma of the tongue for accrued benefit purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1948 to 
October 1952.  He died in June 1998 and the appellant is his 
widow.  This appeal arises from rating decisions of the 
Department of Veterans Affairs (VA), North Little Rock, 
Arkansas, regional office (RO).  

In September 2001, the Board remanded the appellant's claims 
for additional development.


FINDINGS OF FACT

1.  The appellant was legally married to the veteran on June 
[redacted], 1998.

2.  The veteran died on June [redacted], 1999.

3.  The appellant and the veteran had no children born of, or 
before, this marriage.

4.  The marriage of the appellant and the veteran did not 
occur within 15 years of the veteran's separation from 
service.


CONCLUSIONS OF LAW

1.  The appellant is not entitled to recognition as the 
surviving spouse of the veteran for the purpose of receiving 
VA benefits.  38 U.S.C.A. §§ 1304, 1541 (West 1991); 38 
C.F.R. § 3.54 (2002).

2.  The appellant's claims of entitlement to service 
connection for squamous cell carcinoma of the tongue, for 
accrued benefit purposes, and for service connection for the 
cause of the veteran's death, lack entitlement under the law.  
38 U.S.C.A. §§ 1310, 5121 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.1000 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted in the Board's prior remands, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified in the November 
2000 statement of the case (SOC) of the laws and regulations 
pertaining to her claim for entitlement to recognition as the 
veteran's surviving spouse.  This was sufficient for 
notification of the information and evidence necessary to 
substantiate the claim, and the appellant has been adequately 
informed as to the type of evidence that would help 
substantiate her claim.  Pursuant to the previous remand, the 
RO sent the appellant a letter in March 2002 requesting that 
she submit documentation reflecting her marital status prior 
to her June 1998 marriage to the veteran such as financial 
documents, tax returns, bills, and statements from neighbors 
and other associates reflecting how she and the veteran 
presented themselves to the community for incorporation into 
the record.  This letter also informed the appellant of the 
provisions of the VCAA, and specified what evidence the 
appellant must obtain to successfully prosecute her claim, 
what evidence VA had obtained and that VA had assisted her in 
obtaining evidence that she had identified as relevant to her 
claim.  A November 2001 letter notified the appellant of the 
type of evidence necessary to substantiate her claim.  It 
informed her that VA would assist in obtaining identified 
records, but that it was the appellant's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  The appellant has not 
identified any additional evidence to be obtained, and she 
did not submit the information or documentation requested in 
the March 2002 letter.  See Quartuccio v. Principi, No. 01-
997 (U.S. Vet. App. June 19, 2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, a second remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).

The veteran had active service from November 1948 to October 
1952.  The appellant and the veteran were legally married on 
June [redacted], 1998.  On June [redacted], 1999, the veteran died as a result 
of sepsis due to carcinoma of the tongue and congestive heart 
failure.  In July 1999, the appellant filed a VA Form 21- 534 
(Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child), 
which indicated that the appellant and the veteran had no 
children born of, or before, this marriage.  In connection 
with that claim, the appellant has argued that she was 
entitled to service connection for the cause of the veteran's 
death and for service connection for squamous cell carcinoma 
of the tongue for accrued benefits purposes.

A "surviving spouse" means a person of the opposite sex whose 
marriage to the veteran meets the requirements of § 3.1(j) 
and who was the spouse of the veteran at the time of the 
veteran's death and: (1) who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was 
due to the misconduct of, or procured by, the veteran without 
the fault of the spouse; and (2) except as provided in § 
3.55, has not remarried or has not since the death of the 
veteran and after September 19, 1962, lived with another 
person of the opposite sex and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 C.F.R. § 3.50(b) (2002).

DIC benefits under 38 U.S.C.A. § 1310(a) may be paid to the 
surviving spouse of a veteran who died on or after January 1, 
1957, who was married to the veteran: (1) before the 
expiration of 15 years after the termination of the period of 
service in which the injury or disease causing the death of 
the veteran was incurred or aggravated; or (2) for one year 
or more; or (3) for any period of time if a child was born of 
the marriage, or was born to them before the marriage.  38 
U.S.C.A. §§ 1304, 1310(a) (West 1991); 38 C.F.R. § 3.54(c) 
(2002).

In this case, the evidence establishes that, although the 
appellant was legally married to the veteran on June [redacted], 
1998, the veteran died on June [redacted], 1999, less than one year 
after his marriage to the appellant.  This evidence also 
establishes that the appellant and the veteran had no 
children born of, or before, this marriage and that this 
marriage did not occur within 15 years of the veteran's 
October 1952 separation from service.  Accordingly, the 
appellant may not be recognized as the veteran's surviving 
spouse for the purpose of receiving VA death benefits.

(As an aside, the Board notes that the record is not clear as 
to whether the appellant and the veteran held themselves out 
to the community as husband and wife.  While a September 1997 
VA treatment record notes that the veteran referred to the 
appellant as his wife and to having lived with her for seven 
years, the report of an April 1998 VA examination for 
compensation purposes states that the veteran conveyed that 
his wife had died in August 1988 and he currently had a 
girlfriend.  At a March 2000 hearing, the appellant 
acknowledged that she had not been legally married to the 
veteran for a year prior to his death; was aware that 
Arkansas did not recognize common law marriages; and advanced 
that she had been "the same as his wife" for over eleven 
years prior to their legal marriage.  As noted above, the 
appellant did not provide the information requested by the RO 
in order that might tend to show the appellant's marital 
status in the community prior to her June 1998 marriage to 
the veteran.  The June 1998 marriage itself is evidence that 
the appellant and the veteran recognized that such a legal 
union was required in Arkansas.)

Based on the foregoing, the Board finds that the appellant's 
claim lacks legal merit under the applicable laws and 
regulations.  The law in this case is dispositive.  Thus, the 
appellant's claim must be denied based on the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). Under these 
circumstances, the appeal is denied.

It follows that, as the appellant is not entitled to 
recognition as the veteran's surviving spouse for VA death 
benefit purposes, she necessarily lacks standing to claim 
service connection for the cause of the veteran's death or 
for accrued benefits.  38 U.S.C.A. §§ 1310, 5121 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.1000 (2002).  Thus, those claims 
must be dismissed.  


ORDER

Entitlement to recognition of the appellant as the veteran's 
surviving spouse for VA death benefit purposes is denied.

The appellant's claim for service connection for the cause of 
the veteran's death is dismissed.

The appellant's claim for service connection for squamous 
cell carcinoma of the tongue for accrued benefit purposes is 
dismissed



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

